      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA

 v.                                                   CRIMINAL NO. 2:20-cr-23-TBM-MTP

 TAWASKI COLEMAN


                       MEMORANDUM OPINION AND ORDER
                     GRANTING IN PART AND DENYING IN PART
                       DEFENDANT’S MOTION TO SUPPRESS

        Tawaski Coleman is a convicted felon who was indicted for possession of a firearm after

law enforcement obtained and executed a search warrant for his residence. The basis for the

warrant was a statement from a confidential informant that the Defendant fired shots through his

front door at an intruder. The primary question in this case is: can the undisputed reliability of a

confidential informant—alone—save a search warrant under these circumstances?                  The

Defendant says no, because the warrant is silent on the informant’s basis of knowledge and

therefore “bare bones.” The Government says yes, because the confidential informant has been

historically reliable. In fact, the Government claims that reliability can even validate a warrant

based on uncorroborated gossip. Although the reliability of a confidential informant can salvage

some scant search warrants, the totality of the circumstances does not save the search warrant in

this case.

        After obtaining the search warrant for the Defendant’s residence, officers elected to tail

him before executing the warrant. When the Defendant failed to use a turn signal, officers pulled

him over. During the stop, officers smelled an odor of marijuana emitting from the car, and

Defendant admitted to having just smoked marijuana. A passenger in the vehicle also informed
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 2 of 24




officers that he had a firearm in the backseat. Significantly, officers told the Defendant that they

had a search warrant for his residence. Defendant responded to this information by admitting that

guns would be found in the house.

       The law mandates suppression of the evidence related to the search warrant as fruit of the

poisonous tree. This includes Defendant’s statement that law enforcement would find guns at his

residence. As the traffic stop was undisputedly lawful, however, the evidence obtained prior to the

discussion of the search warrant is not excluded.

                                      I. BACKGROUND

       On July 27, 2017, a Forrest County Justice Court Judge, based on an affidavit sworn to by

Metro Narcotics Agent Joe Kennedy, signed a warrant authorizing agents to search Tawaski

Coleman’s residence for handguns. [24-1]. The affidavit refers to information received from a

reliable confidential informant. [24-1]. According to the informant, Coleman was in possession of

guns at his residence. The informant “stated that someone tried to rob Coleman several weeks

ago,” and that Coleman “fired several shots through the front door at them.” [24-1]. There are

no details as to how the informant obtained this information or whether the informant had any

personal knowledge of the described events. The affidavit is also silent as to whether agents

conducted an investigation or attempted to corroborate the informant’s claims.

       In fact, at a hearing on Defendant’s Motion to Suppress, the Government conceded that

no investigation was ever made into the informant’s tip and that no additional information was

provided to the judge at the time the warrant was presented. Coleman has submitted a copy of a

computer aided dispatch (CAD) report describing a call made by a female at Coleman’s residence

on July 11, 2017. [35]. According to the CAD report, and contrary to part of the informant’s tip,



                                                -2-
       Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 3 of 24




the female caller—as opposed to Coleman— fired shots at someone who had attempted to “break

into her house.”

        On July 28, 2017, prior to executing the search warrant, agents began surveillance of

Coleman. It was during this surveillance that agents conducted a traffic stop based on Coleman’s

failure to use a turn signal, in violation of Section 63-3-707 of the Mississippi Code. [24] at 2.

Agents detected the smell of marijuana, and Coleman admitted to having just smoked marijuana.

Id. Also, a passenger informed the agents that there was a gun in the back seat. 1 Id. At this point,

agents informed Coleman about the search warrant for his residence. Id. In response, Coleman

stated that there was nothing at his residence other than firearms and a bag of marijuana. Id. During

the search of his residence, agents found a Glock .45 caliber pistol with a high-capacity magazine,

a Taurus 9mm handgun, an AK-47 rifle, and four bags of marijuana. [24-1] at 4.

        On June 23, 2020, Coleman was federally indicted for possession of a firearm by a convicted

felon, 18 U.S.C. § 922(g)(1). [3]. Coleman now argues that the evidence obtained pursuant to the

warrant and any statements made in connection with the warrant should be suppressed as “fruit

of an unlawful search and seizure in violation of the Fourth Amendment to the United States

Constitution.” [24] at 1, 7.

                                  II. THE PARTIES’ ARGUMENTS

        Coleman alleges that the affidavit underlying the warrant constitutes a “bare bones”

affidavit “lacking sufficient facts and circumstances from which an issuing judge might

independently determine probable cause.” [24] at 3. The fill-in-the blank warrant largely consists

of boilerplate language with little additional information. [24-1] at 1. The only filled-in sections


1
 The Government is in “substantial agreement with the facts as relayed in the Statement of Facts and the Exhibit to
the Defendant’s Motion [to Suppress].” [30] at 2.

                                                       -3-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 4 of 24




include (1) the Defendant’s given name and his street name (“RED”), (2) the Defendant’s

address, and (3) a description of specific items to be found as “several handguns.” Id.

        The “Underlying Facts and Circumstances” statement attached to the affidavit provides

as follows:

        On July 27, 2017, I Agent Kennedy of Metro narcotics, along with Special Agent
        (SA) Mark Mitchell received information from a creditable [sic] and reliable DEA
        Confidential Source that a black male known as Tawaski Coleman, AKA “RED”
        possessed multiple firearms at his residence aforementioned. Coleman is a known
        active gang member of the National Street Gang, “Vice Lords”. Coleman has a
        prior felony conviction. Due to the recent spike in gang related violence in the
        Hattiesburg, Mississippi area. [sic] The CS contacted SA Mitchell and Agent
        Kennedy and advised them that Coleman was in possession of a firearm at the above
        mentioned address. The CS also stated that someone tried to rob Coleman several
        weeks ago and Coleman observed them on his home surveillance system and fired
        several shots through the front door at them. The CS has been a confidential source
        since 2003. The CS has provided information in the past that has led to numerous
        felony arrest[s] and the seizure of large quantities of narcotics. The CS has also
        provided past information that led to the apprehension of several fugitives.

[24-1] at 3.

        Coleman’s objections to the affidavit focus on the lack of detail. He argues that the affidavit

fails to address the confidential informant’s basis of knowledge, and that the information may arise

from many levels of hearsay. Coleman further asserts that the agents did not independently

corroborate the informant’s statements. [24] at 3.

        The Government acknowledged, at the hearing on the motion to suppress, that the

informant’s factual basis could have come from rumors on social media or twenty levels of hearsay.

But the Government submits that the affidavit contains enough information from a reliable

informant to determine probable cause. [30] at 8.




                                                  -4-
       Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 5 of 24




                                              III. DISCUSSION

         The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures” and further requires that

all warrants be supported by probable cause. See U.S. Const. amend. IV. “Evidence collected in

violation of that requirement is typically subject to the exclusionary rule and may be suppressed to

deter future law enforcement misconduct.” United States v. Bell, 832 F. App’x 298, 300–01 (5th

Cir. 2020) (citing United States v. Ganzer, 922 F.3d 579, 584 (5th Cir. 2019). 2 Application of the

exclusionary rule is not automatic, however. When law enforcement officers seize evidence

through objectively reasonable reliance on a search warrant, the Fourth Amendment does not

require that courts suppress the evidence. United States v. Huerra, 884 F.3d 511, 515 (5th Cir. 2018)

(citing United States v. Leon, 468 U.S. 897, 922, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984)). This

principle is the good-faith exception to the exclusionary rule. Huerra, 884 F.3d at 515.

         In considering a motion to suppress, the Court engages in a two-part inquiry: (1) whether

the good-faith exception to the exclusionary rule applies and (2) whether the warrant was

supported by probable cause. United States v. Laury, 985 F.2d 1293, 1311 (5th Cir. 1993) (citing

Leon, 468 U.S. 897). “Principles of judicial restraint and precedent dictate that, in most cases, [the

court] should not reach the probable cause issue if a decision on the admissibility of the evidence


2
  In considering the “original public meaning” of the Fourth Amendment, the history suggests that the remedy for a
violation was a suit for trespass. United States v. Beaudion, 979 F.3d 1092, 1094-96 (5th Cir. 2020); California v.
Acevedo, 500 U.S. 565, 581, 111 S. Ct. 1982, 1992, 114 L. Ed. 2d 619 (1991) (Scalia, J. concurring) (“An officer who
searched or seized without a warrant did so at his own risk; he would be liable for trespass, including exemplary
damages, unless the jury found that his action was ‘reasonable.’”) (citing Akhil Reed Amar, The Bill of Rights as a
Constitution, 100 Yale L.J. 1131, 1178-1180 (1991). “In the 20th century, however, the exclusionary rule—the rule that
often requires trial courts to exclude unlawfully seized evidence in a criminal trial—became the principal judicial
remedy to deter Fourth Amendment violations.” Utah v. Strieff, 136 S. Ct. 2056, 2061, 195 L. Ed. 2d 400 (2016).




                                                         -5-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 6 of 24




under the good-faith exception of Leon will resolve the matter.” United States v. Craig, 861 F.2d

818, 820 (5th Cir. 1988).

   1. Whether the Good-faith Exception to the Exclusionary Rule Applies

       The good-faith exception provides that “evidence obtained by officers in objectively

reasonable good-faith reliance upon a search warrant is admissible, even though the warrant was

unsupported by probable cause.” Laury, 985 F.2d at 1311 (citing Leon, 468 U.S. at 922-23).

However, “it is clear that in some circumstances the officer will have no reasonable grounds for

believing that the warrant was properly issued.” Leon, 468 U.S. at 922-23. For example, “an

officer may not obtain a warrant based on a bare bones affidavit ‘and then rely on colleagues who

are ignorant of the circumstances under which the warrant was obtained to conduct the search.’”

United States v. Barrington, 806 F.2d 529, 532 (5th Cir. 1986) (quoting Leon, 468 U.S. at 922 n.24).

       “Bare bones” affidavits “contain wholly conclusory statements, which lack the facts and

circumstances from which a magistrate can independently determine probable cause.” United

States v. Satterwhite, 980 F.2d, 317, 321 (5th Cir. 1992). For example, affidavits “that merely state

that the affiant ‘has cause to suspect and does believe’ or ‘has received reliable information from

a credible person and does believe’ that contraband is located on the premises” are bare bones.

Huerra, 884 F.3d at 515 (quoting United States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006)). “An

affidavit is ‘bare bones’ if it is so deficient in demonstrating probable cause that it renders an

officer’s belief in its existence completely unreasonable.” United States v. Cisneros, 112 F.3d 1272,

1278 (5th Cir. 1997). The Court makes the “bare bones” determination by evaluating the totality

of the circumstances. United States v. Robinson, 741 F.3d 588, 597 (5th Cir. 2014) (citing United

States v. Fisher, 22 F.3d 574, 578 (5th Cir. 1994)).



                                                  -6-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 7 of 24




   a. The Use of Confidential Informants to Establish Probable Cause

       Information supplied by confidential informants can establish probable cause. Illinois v.

Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). “An affidavit must provide the

magistrate with a substantial basis for determining the existence of probable cause,” and the mere

statement that the affiant “received reliable information from a credible person” is inadequate to

provide such a basis. United States v. Brown, 567 F. App’x 272, 282 (5th Cir. 2014) (quoting Gates,

462 U.S. at 239). An affidavit may rely on hearsay as long as the affidavit presents a “substantial

basis for crediting the hearsay.” Laury, 985 F.2d at 1312 (citing Gates, 462 U.S. at 242). “To

assess the value of a confidential informant’s report, we consider his veracity, reliability, and basis

of knowledge.” Mack v. City of Abilene, 461 F.3d 547, 551 (5th Cir. 2006) (quoting Gates, 462 U.S.

at 230).

       (1) Informant’s Veracity and Reliability

       An informant’s reliability can be established by an affidavit that states that “the informant

has previously given tips that have proved to be correct.” United States v. Jackson, 818 F.2d 345,

348 (5th Cir. 1987) (citing United States v. Phillips, 727 F.2d 392, 396 (5th Cir. 1984)). The affidavit

at issue states that the informant has provided information since 2003 that has led to the

apprehension of several fugitives, numerous arrests, and the seizure of large quantities of narcotics.

Coleman does not dispute the veracity or reliability of the informant.

       (2) Informant’s Basis of Knowledge

       An informant’s basis of knowledge can be established by first-hand knowledge, the detail

of the information given, or police investigation or corroboration. See United States v. Fields, 72

F.3d 1200, 1214 (5th Cir. 1996) (finding affidavit was not bare bones where the informant’s



                                                  -7-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 8 of 24




information was corroborated by police investigation and it included detailed information provided

by informant such as names, addresses, amounts of money). “An informant’s basis of knowledge

can . . . be established by a particularly detailed tip.” Laury, 985 F.2d at 1313 (citing Jackson, 818

F.2d at 349).

       Here, the contested portions of the search warrant include a fill-in-the blank affidavit with

certain fields completed and an attached “Underlying Facts and Circumstances” statement. [24-

1]. The completed fields provide the following minimal information: Coleman’s given name and

“street” name (“RED”), address, and a description of the items to be found as “several

handguns.” [24-1] at 2. The informant told agents that Coleman was in possession of firearms at

his residence Id. The informant also told them that Coleman had recently attempted to shoot an

intruder at his residence. [24-1] at 3. The affidavit is silent as to the informant’s basis of knowledge

for these statements. Therefore, it is unclear whether the information was obtained through the

informant’s personal observations, street rumors, or some other unknown source.

       A canvas of case law demonstrates that affidavits are bare bones when they contain as little

information as this one. In United States v. Barrington, the Fifth Circuit held an affidavit which

“stated only that Captain Solomon ‘received information from a confidential informant’ who is

‘known to Captain Phil Solomon and has provided information in the past that has led to arrest and

convictions’” was a bare bones affidavit. United States v. Barrington, 806 F.2d 529, 531 (5th Cir.

1986). The officer “had no good faith reason to believe the magistrate had made a probable cause

determination” where the officer “obtained the warrant based on his own bare bones affidavit and

then conducted the search himself.” Barrington, 806 F.2d at 532 (citing Leon, 468 U.S. at 922

n.24); see United States v. Brown, 567 F. App’x 272, 281-83 (5th Cir. 2014) (finding that officers



                                                  -8-
       Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 9 of 24




“could not have acted in objectively-reasonable good-faith reliance upon the search warrant”

where the one-page affidavit failed to include details of the investigation or specific facts as to the

credibility of the informant). 3

         Further, there must be some indication that the informant’s information is not merely the

product of “rumor or innuendo.” See United States v. Wagner, 989 F.2d 69, 73 (2d Cir. 1993)

(finding that informant’s story was supported by more than rumor or innuendo where officers

corroborated informant’s statement that he had personally observed drug sales by defendant);

United States v. Pasquarille, 20 F.3d 682, 689 (6th Cir. 1994) (finding informant’s statements were

reliable where they were based on the informant’s firsthand observations as opposed to idle rumor

or irresponsible conjecture); United States v. Gabrio, 295 F.3d 880, 883 (8th Cir. 2002) (finding tip

was based on the informant’s first-hand observations, “not merely from rumor or innuendo”).

                  i.       Informant’s Personal Observations

         Where the Fifth Circuit has found affidavits satisfied either the probable cause or good faith

exception standards, the affidavits often include some indication of personal knowledge, usually

through direct observations on the part of the informant. See United States v. Gallegos, 239 F. App’x

890 (5th Cir. 2007) (affidavit was not bare bones where confidential informant had personally

observed cocaine on the defendant’s property in the last forty-eight hours); United States v.

Cutwright, 247 F. App’x 499 (5th Cir. 2007) (affidavit was not bare bones where confidential



3
  See also United States v. Brown, 828 F.3d 375, 385 (6th Cir. 2016) (finding good-faith exception inapplicable where
“[s]ave for a passing reference to [defendant’s] car registration, the affidavit [wa]s devoid of facts connecting the
residence to the alleged drug dealing activity”); United States v. Weaver, 99 F.3d 1372 (6th Cir. 1996) (“[E]ven
assuming the reliability” of the informant, the pre-printed affidavit was comprised of boilerplate text that was bare
bones where it lacked particularized facts and there was no effort to substantiate informant’s claims through
independent investigation); United States v. Gonzales, 399 F.3d 1225, 1231 (10th Cir. 2005) (finding good-faith
exception inapplicable where there was not “some factual basis connecting the place to be searched to the defendant
or suspected criminal activity”).

                                                        -9-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 10 of 24




informant had personally observed cocaine and the sale of cocaine at the defendant’s residence);

United States v. Laury, 985 F.2d 1293 (5th Cir. 1993) (probable cause existed in part because

confidential informant had provided a detailed tip from an eyewitness to the robbery); United States

v. Satterwhite, 980 F.2d 317 (5th Cir. 1992) (probable cause existed where confidential informant

personally observed the events described); and United States v. McKnight, 953 F.2d 898 (5th Cir.

1992) (affidavit was not bare bones where confidential informant personally observed

methamphetamine inside the defendant’s residence in the last seventy-two hours).

         Likewise, the cases cited by the Government are distinguishable. Each of these cases

establish some basis of knowledge by personal observation in addition to the informant’s reliability.

See United States v. Rodriguez, 8 F.3d 23 (5th Cir. 1993) (unpublished) (affidavit was not bare bones

where veracity and basis of knowledge were established in the affidavit); 4 United States v. Lindsay,

6-16-cr-143, 2016 WL 4544546 (W.D. Tex. Aug. 30, 2016) (affidavit was not bare bones where

confidential informant personally observed cocaine on the defendant’s property in the last forty-

eight hours by participating in a controlled sale); United States v. Gallegos, 239 F. App’x 890 (5th

Cir. 2007) (affidavit was not bare bones where confidential informant personally observed cocaine

on the defendant’s property in the last forty-eight hours); and United States v. May, 819 F.2d 531,

536 (5th Cir. 1987) (affidavit was not bare bones because “statements by law enforcement officials

based upon personal observation or upon the observation of fellow officers participating in the

same investigation are entitled to a presumption of reliability”).




4To review the language of the affidavit at issue in this unpublished opinion, the Court read the Appellant’s brief.
United States v. Rodriguez,1993 WL 13100347, at *2 (June 18, 1993). The affidavit clearly states that the informant
“did within the last twenty-four hours see a controlled substance” at the defendant’s premises.

                                                         -10-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 11 of 24




               ii.     Corroboration or Investigation of Informant’s Statements

       In evaluating the veracity and basis of knowledge of the informant, courts also consider

whether police corroborated the informant’s statements or conducted an independent

investigation. See United States v. Cisneros, 112 F.3d 1272, 1279 (5th Cir. 1997) (holding affidavit

was not bare bones where confidential source was involved in defendant’s drug operations and

information provided by source had been corroborated by other sources); United States v. Shugart,

117 F.3d 838, 844 (5th Cir. 1997) (stating the confidential informant’s knowledge was strengthened

by the DEA’s independent investigation which corroborated important aspects of the information

provided by the informant); United States v. Pena-Rodriguez, 110 F.3d 1120, 1130–31 (5th Cir. 1997)

(finding that “taken together, the information provided by [the informant] and the contemporary

corroborative evidence gathered by the government” which included aerial surveillance and

personal observations of investigators “were sufficient for a reasonable officer to believe that the

challenged warrant was based on probable cause”); United States v. Bell, 832 F. App’x 298, 301–

02 (5th Cir. 2020) (finding affidavit was not “bare bones” where it included details of three

undercover drug sales between defendant and officers and direct observation by officers of

defendant driving from residence to a drug sale); United States v. Kleinebreil, 966 F.2d 945, 949

(5th Cir. 1992) (finding good-faith exception applied where the eight-page affidavit “relates at

length the surveillance activities” involving the defendant).

       At the hearing, the Government conceded that there was no effort to investigate or

corroborate the informant’s tip. Had agents attempted to corroborate the informant’s statement,

they would have learned that information in the “tip” may be incorrect, as the described incident

involved a female as opposed to Coleman.



                                                -11-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 12 of 24




               iii.    “Particularly Detailed” Tip by Informant

        An informant’s basis of knowledge can also be established by a “particularly detailed tip.”

Jackson, 818 F.2d at 349. In United States v. Laury, the affidavit included the following:

   A confidential source who has provided reliable information in the past to local law
   enforcement officers and whose information has culminated in three arrests and three
   convictions furnished the following information to which he had access:

   1.   A personal friend of Felmon Lakeith Laury stated that Laury robbed a bank in
        Rosebud, Texas during December, 1988.

   2. Felmon Lakeith Laury is unemployed and has been for some time. However, in late
      December, 1988, Laury purchased a 1982, two-door, white Lincoln Continental
      with a tan “convertible look” vinyl top. He also purchased a yellow Chevrolet Z.28
      Camaro for his girlfriend. Around Christmas, 1988, Laury went to Houston with
      another black male and purchased expensive clothes, and had a $1,500 stereo
      installed in his car. Laury also gave some of his friends $100 each as a Christmas
      gift.

   3. Felmon Lakeith Laury is currently using an alias of Walter Ray Nicholson.

   4. Felmon Lakeith Laury was raised in the Calvert, Texas area near Rosebud, Texas
      and frequently travels to that area.

   5. Felmon Lakeith Laury currently lives with his girlfriend DeShanon “Dinky”
      Cooper at the Estell Village Apartments, 5938 Highland Village Drive, Apartment
      # D, Dallas, Texas. Laury has lived there since December, 1988.

Laury, 985 F.2d at 1312. That particular affidavit sufficiently demonstrated the informant’s basis

of knowledge. Id. at 1312-13. The informant even “knew with specificity expenditures that Laury

made in December 1988.” Id. This “particularly detailed” tip, coupled with the agent’s

corroboration of the girlfriend’s address and the fact that the informant had provided reliable

information in the past, “provided the magistrate with a substantial basis for crediting the CI’s

statements.” Id.

        In United States v. Lopez, the Fifth Circuit considered an affidavit that:



                                                 -12-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 13 of 24




       Provided a detailed description of the cellar, gave the location and name of the
       business, stated the cellar had been used for the past ten months, and described the
       means used to hide the entrance. The affidavit also provided approximate dates for
       a marijuana shipment and information that the owner of Lopez Truck Parts and
       Service attempted to negotiate a deal with Lopez-Falon. The affidavit further
       indicated employees had been directed to clean the cellar, bag the seeds, and bury
       the bag.

United States v. Lopez, No. 93-CR-99-1, 1995 WL 581675 (5th Cir. Sept. 1, 1995). The court found

that the informant’s “detailed facts” were sufficient for the magistrate judge to conclude that the

information had been obtained “in a reliable manner.’” Lopez, 1995 WL 581675 at *3 (quoting

Laury, 985 F.2d at 1313). After considering the “totality of the circumstances,” which included a

particularly detailed tip and corroboration by investigating officers, the court found that “the

affidavit was not so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable.” Id.

       Contrary to the Government’s position, the affidavit at issue does not include a

“particularly detailed tip.” [30]. Rather, the “tip” includes a conclusory statement that the

defendant was in possession of firearms at his residence, and that the defendant had discharged a

firearm “several weeks ago” against an intruder. [24-1] at 3. Not only did the tip lack sufficient

details to ensure it was not based on gossip or internet chatter, a cursory investigation would have

revealed information in the tip was potentially incorrect. Therefore, the tip is not “particularly

detailed.”

       (3) Informant’s tips based on hearsay

       The Government recognizes that the informant’s tip could have come from countless

levels of hearsay. While an affidavit may rely on hearsay, the affidavit must present a “substantial

basis for crediting the hearsay.” Laury, 985 F.2d at 1312 (citing Gates, 462 U.S. at 242). For



                                                 -13-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 14 of 24




example, the Laury case involved double hearsay as some of the informant’s statements were based

on information given to the informant by an unidentified personal friend. Id. at 1313. The court

stated that while it is true that “the affidavit failed to establish the personal friend’s veracity and

basis of knowledge, we are not precluded from determining that a substantial basis existed for

crediting the personal friend’s statement.” Laury, 985 F.2d at 1313 (citing Gates, 462 U.S. at 232).

The court pointed to the fact that the personal friend correctly identified the time and place of the

robbery. Id. Moreover, the personal friend’s statements were corroborated by the informant’s

statements. Id.

       While an affidavit can be based on hearsay, and even double hearsay, the Government

contends that an affidavit can be based on a rumor beneath twenty layers of hearsay. At the

suppression hearing, the Government argued that numerous layers of hearsay can be overcome by

a showing as to the reliability of the informant. While the reliability of a confidential informant can

compensate for deficiencies, the totality of the circumstances must be considered. There is no

“substantial basis for crediting the hearsay” in this case. Unlike the double hearsay in Laury, there

is no indication of how many layers of hearsay exist here. The informant’s past reliability, which

is undisputed, is not enough to overcome the affidavit’s lack of factual basis for the one-sentence

statement supporting why Coleman was in possession of firearms.                 The totality of the

circumstances demonstrates that the affidavit is bare bones.

       b. Good-faith Reliance

       Not only does the affidavit fail to establish the informant’s basis of knowledge, but there

was no “good-faith reliance” by the officers on the issuance of the warrant by a judge. Leon, 468

U.S. at 922-23. While Leon recognized the good faith exception to the Fourth Amendment



                                                 -14-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 15 of 24




exclusionary rule, the Court insisted that “the officer’s reliance on the magistrate’s probable-cause

determination . . . must be objectively reasonable.” Id. The Supreme Court indicated that an

officer may not obtain a warrant based on a bare bones affidavit and “then rely on colleagues who

are ignorant of the circumstances under which the warrant was obtained to conduct the search.”

Id. In Barrington, the officer who obtained the warrant based on his own bare bones affidavit

conducted the actual search. Barrington, 806 F.2d at 531. The court noted that “if one cannot use

a bare bones affidavit and then rely on an ignorant colleague to conduct the search, he cannot

himself conduct the search based on his own bare bones affidavit.” Id. at 532. Similarly, in this

case, the same officer who prepared the warrant and presented it to the justice court judge also

executed the search. Like the officer in Barrington, there was no good-faith reliance by Agent

Kennedy where he executed a search warrant that was based on his own bare bones affidavit.

       The affidavit is “bare bones.” After considering the “totality of the circumstances,” the

court finds that Agent Kennedy could not have acted in objectively reasonable good-faith reliance

upon the search warrant because the supporting affidavit was “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.” Leon, 468 U.S. at 923.

       For these reasons, the good-faith exception does not apply, and the Court proceeds to the

second step of the test to consider whether probable cause existed for the warrant.

   2. Whether Probable Cause Existed in Support of the Search Warrant

       The Court must now determine whether there was a substantial basis for the probable cause

determination by the issuing judge. The Court concludes there was not.

       “While the good faith analysis focuses on what an objectively reasonable police officer

would have known to be permissible, this second step focuses on the magistrate’s decision.”



                                                -15-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 16 of 24




United States v. Morton, 984 F.3d 421, 430 (5th Cir. 2021). “The magistrate is permitted to draw

reasonable inferences from the material he receives, and his determination of probable cause is

entitled to ‘great deference’ by the reviewing court in all ‘doubtful or marginal cases.’” Morton,

984 F.3d at 430 (quoting United States v. May, 819 F.2d 531, 535 (5th Cir. 1987)). In Gates, the

Supreme Court held that whether there was probable cause to support issuance of a warrant should

be judged by the “totality of the circumstances,” paying great deference to the issuing magistrate’s

determination of probable cause. Gates, 462 U.S. at 238. Probable cause exists when, under the

“totality of the circumstances . . . there is a fair probability that contraband or evidence of a crime

will be found in a particular place.” United States v. Newman, 472 F.3d 233, 237 (5th Cir. 2006)

(quoting Gates, 462 U.S. at 238).

       Probable cause “means something more than mere suspicion.” United States v. Froman,

355 F.3d 882, 889 (5th Cir. 2004) (quoting United States v. Gordon, 580 F.2d 827, 832–33 (5th Cir.

1978)). “Probable cause requires the existence of facts sufficient in themselves to warrant a man

of reasonable caution in the belief that an offense has been or is being committed and the person to

be arrested (or searched) committed it.” Froman, 355 F.3d at 889 (quoting Gordon, 580 F.2d at

832-33) (internal quotation marks omitted). “A magistrate needs only a substantial basis for

concluding that a search would uncover wrongdoing.” Brown, 567 F. App’x at 283 (quoting

United States v. Allen, 625 F.3d 830, 840 (5th Cir. 2010)). “Although we accord great deference

to a magistrate’s determination of probable cause, we will not defer to a warrant based on an

affidavit that does not provide the magistrate with a substantial basis for determining the existence

of probable cause.” Kohler v. Englade, 470 F.3d 1104, 1109 (5th Cir. 2006) (quoting Leon, 468 U.S.

at 914–15) (internal quotation marks omitted).



                                                 -16-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 17 of 24




        The use of informants plays a legitimate role in criminal investigations. United States v.

Brown, 941 F.2d 1300, 1303 (5th Cir. 1991) (citing Gates, 462 U.S. at 237). In Gates, the Supreme

Court explicitly rejected the two-prong test pronounced in Spinelli v. United States, 393 U.S. 410,

89 S. Ct. 584, 21 L. Ed. 2d 637 (1969), which required the magistrate to separately evaluate both

the informant’s basis of knowledge and the informant’s veracity or reliability. Brown, 941 F.2d at

1303 (citing Gates, 462 U.S. at 230-31). “Rather than adopt a rigid rule regarding the use of

informants, the Supreme Court opted for a ‘totality of the circumstances’ approach to a

magistrate’s finding of probable cause.” Id. at 1303-04 (citing Gates, 462 U.S. at 230). While the

government no longer has to establish these two elements independently, “an informant’s basis of

knowledge, veracity and reliability are ‘closely intertwined issues that may usefully illuminate the

commonsense, practical question whether there is probable cause to believe that contraband or

evidence is located in particular place.’” Id. at 1303 (citing Gates, 462 U.S. at 230).

        In determining whether an informant’s report is credible, the informant’s veracity and

basis of knowledge are examined as they are relevant considerations under the “totality of the

circumstances” test for valuing an informant’s report. Laury, 985 F.2d at 1312 (quoting Gates, 462

U.S. at 230-33). “[A] deficiency in one may be compensated for, in determining the overall

reliability of a tip, by a strong showing as to the other, or by some other indicia of reliability.” Id.

        In United States v. Brown, the Fifth Circuit found that the affidavit failed to disclose details

of an investigation or any specific facts that would “allow the magistrate to conclude that there was

a fair probability that drugs would be found in Brown’s residence.” Brown, 567 F. App’x at 283-

84. The court held that the affidavit failed to provide information about an investigation into the

defendant’s trafficking activities or the nexus between those activities and the defendant’s



                                                  -17-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 18 of 24




residence. Id. at 284. As such, it was insufficient to allow the magistrate to determine whether

probable cause existed. Id.; see also United States v. Morton, 984 F.3d 421, 430 (5th Cir. 2021)

(holding no probable cause to search images on defendant’s cell phone for evidence of “other drug

crimes” where affidavit included statements that defendant possessed less than two ounces of

marijuana and that the officer believed criminals took photographs of co-conspirators).

       Here, the affidavit did not provide the justice court judge with the “substantial basis”

needed to conclude that there was probable cause to justify the search. On the one hand, the affiant

attested that the confidential source had provided reliable information since 2003 which resulted

in numerous felony arrests and the apprehension of several fugitives. [24-1] at 3. However, the

affiant did not provide any facts demonstrating the informant’s basis of knowledge. The affidavit

includes the informant’s statement that Coleman discharged a firearm on the property against an

intruder “several weeks ago.” [24-1] at 3. But the affiant does not state how the informant obtained

this information, whether by personal observations or from an eyewitness. Furthermore, the

Government concedes that the information could be from rumors, gossip, or numerous levels of

hearsay.

       The affidavit failed to provide specific facts as to the basis of knowledge of the confidential

informant and lacked any indication of investigation or corroboration of the confidential

informant’s statements. Considered in the totality, the affidavit was insufficient to allow the justice

court judge to find probable cause to search Coleman’s residence.

       Since the Court finds that the good faith exception does not apply and there was no

probable cause to search Coleman’s residence, all statements and evidence obtained in connection

with that search must be suppressed.



                                                 -18-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 19 of 24




    3. Whether the statements at the traffic stop are admissible

         In addition to the evidence collected at his residence, Coleman seeks to suppress the

statements he made at the traffic stop. [24] at 7. According to the officer, Coleman admitted to

having just smoked marijuana, and his back-seat passenger informed officers that he had a gun in

the backseat. When officers informed Coleman about the warrant for his residence, “Coleman is

alleged to have responded that he had nothing at his residence except firearms and a small bag of

marijuana.” [24] at 7. 5 The Court has already held that neither the good faith exception applies

nor was there probable cause to search Coleman’s residence. At issue here is the admissibility of

Coleman’s statement about items at his residence, his admission to having just smoked marijuana,

and his passenger’s statement that he had a gun in the backseat.

         a. Coleman’s statement that he had just smoked marijuana and his passenger’s
            statement that there was a gun in the backseat of the vehicle

         The Court will first address Coleman’s admission to having just smoked marijuana and his

passenger’s statement that there was a gun in the backseat of the vehicle. Coleman’s failure to use

a traffic signal provided a legitimate basis for the traffic stop. 6 See Whren v. United States, 517 U.S.

806, 810, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996). “As a general matter, the decision to stop an

automobile is reasonable where police have probable cause to believe that a traffic violation has

occurred.” Whren, 517 U.S. at 810. Further, “a traffic stop, even if pretextual, does not violate the

Fourth Amendment if the officer making the stop has ‘probable cause to believe that a traffic




5
  At the direction of the Court, the parties filed supplemental briefing [37], [38] and [39] on the issue of whether
Coleman’s statements should be excluded as “fruit of the poisonous tree.”
6
  Coleman withdrew the argument in his supplemental briefing that the traffic stop, itself, was unreasonable under the
Fourth Amendment. [40].


                                                        -19-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 20 of 24




violation has occurred.’” United States v. Escalante, 239 F.3d 678 (5th Cir. 2001) (quoting Whren,

517 U.S. at 810).

       After the officer smelled marijuana coming out of the vehicle, Coleman admitted to having

recently smoked marijuana. This observation and admission gave officers probable cause to search

the vehicle. See United States v. Ogden, 572 F.2d 501, 502 (5th Cir. 1978) (stating that law

enforcement’s “identification of the odor of marijuana is enough to support probable cause to

search” and “[n]o warrant is required for the search of an automobile under such circumstances”).

The Court finds that Coleman’s statement that he had just smoked marijuana and his passenger’s

statement that there was a gun in the backseat are both admissible, as officers had a legitimate basis

for the traffic stop and probable cause to search the vehicle.

       b. Coleman’s statement that there were guns and marijuana at his residence

       The Court will now consider the admissibility of the statement that Coleman made after

officers informed him of the search warrant for his residence. Since neither the good-faith

exception applies nor was there probable cause to search Coleman’s residence, agents did not

possess a valid search warrant.

       The “fruit of the poisonous tree” doctrine applies to “physical, tangible materials” as well

as “verbal evidence” gathered from an illegal search or seizure. United States v. Hernandez, 670

F.3d 616, 620 (5th Cir. 2012) (citing United States v. Ceccolini, 435 U.S. 268, 277, 98 S. Ct. 1054,

55 L. Ed. 2d 268 (1978)). Under the fruit of the poisonous tree doctrine, “all evidence derived

from the exploitation of an illegal search or seizure must be suppressed, unless the Government

shows that there was a break in the chain of events sufficient to refute the inference that the

evidence was a product of a Fourth Amendment violation.” United States v. Martinez, 486 F.3d



                                                -20-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 21 of 24




855, 864 (5th Cir. 2007) (citing United States v. Rivas, 157 F.3d 364, 368 (5th Cir. 1998)); see United

States v. Mendez, 885 F.3d 899 (5th Cir. 2018) (citing Utah v. Strieff, 136 S. Ct. 2056, 2061, 195 L.

Ed. 2d 400 (2016)) (“[T]he exclusionary rule reaches not only the evidence uncovered as a direct

violation, but also evidence indirectly derived from it— so called ‘fruit of the poisonous tree.’”).

       “The exclusionary rule is subject to three safety-valve doctrines: independent source,

inevitable discovery, and attenuation.” Mendez, 885 F.3d at 909 (citing Strieff, 136 S. Ct. at 2061)

(citations omitted). The “independent source doctrine allows trial courts to admit evidence

obtained in an unlawful search if officers independently acquired it from a separate, independent

source.” Strieff, 136 S. Ct. at 2061. The “inevitable discovery doctrine allows for the admission of

evidence that would have been discovered even without the unconstitutional source.” Id. (citing

Nix v. Williams, 467 U.S. 431, 443–44, 104 S. Ct. 2501, 81 L. Ed. 2d 377 (1984)). Finally, the

attenuation doctrine provides that “[e]vidence is admissible when the connection between the

unconstitutional conduct and evidence is remote or has been interrupted by some intervening

circumstance, so that the ‘interest protected by the constitutional guarantee that has been violated

would not be served by suppression of the evidence obtained.’” Id. (quoting Hudson v. Michigan,

547 U.S. 586, 593, 126 S. Ct. 2159, 165 L. Ed. 2d 56 (2006)).

       In this case, the Government’s supplemental briefing mentions the “independent source

doctrine” by name, but does not analyze the legal requirements for the exception. [38] at 11. Nor

does it apply the legal requirements to the admission of evidence pertaining to the invalid search

warrant. Instead, it argues:

       In his motion, the Defendant incorrectly asserts that the independent source
       doctrine does not apply because “both the search of the residence and the traffic
       stop were part of a single concerted effort by police.” This argument ignores Whren
       and the fact that there was an independent basis, supported by reasonable suspicion,

                                                 -21-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 22 of 24




         for pulling over the vehicle (i.e. traffic infraction). The reasonable suspicion
         underlying the traffic stop was entirely independent of the probable cause
         associated with the traffic stop and the subsequent odor of marijuana detected by
         law enforcement upon approach gave probable cause to then remove the occupants
         from the vehicle and to search the vehicle. The evidence that was uncovered by law
         enforcement following the traffic stop is therefore properly obtained.

[38] at 11. As the Court has already held, Coleman’s statement that he had just smoked marijuana

and his passenger’s statement that there was a gun in the backseat are admissible, as officers had a

legitimate basis for the traffic stop. However, that same analysis does not apply to Coleman’s

statement which was made in response to being informed that officers had a warrant. The

Government neither argues nor provides any legal support that Coleman’s statement about guns

at his residence is subject to the “independent source doctrine.” Nor does the Government

contend that the evidence at issue would have been discovered under the “inevitable discovery

doctrine.” 7 The Court will now address the “attenuation doctrine.”

         “When deciding whether testimony is admissible, the Supreme Court considers the degree

of free will exercised by the defendant or third party and balances the cost of ‘exclusion [that]

would perpetually disable a witness from testifying about the relevant and material facts’ against

the need to deter unconstitutional conduct in the future.” Hernandez, 670 F. 3d at 620 (5th Cir.

2012) (quoting Ceccolini, 435 U.S. at 277). “Evidence may be sufficiently attenuated from the

Fourth Amendment violation even where the violation is a but-for cause of the discovery of the

evidence.” Mendez, 885 F.3d at 909 (citing Hudson, 547 U.S. at 592). “The key question is whether

the evidence ‘has been come by exploitation of that illegality or instead by means sufficiently



7
 “The inevitable discovery doctrine applies if the Government demonstrates by a preponderance of the evidence that
(1) there is a reasonable probability that the contested evidence would have been discovered by lawful means in the
absence of police misconduct, and (2) the Government was actively pursuing a substantial alternate line of
investigation at the time of the constitutional violation.” United States v. Zavala, 541 F.3d 562, 579 (5th Cir. 2008).

                                                         -22-
      Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 23 of 24




distinguishable to be purged of the primary taint.’” Mendez, 885 F.3d at 909 (quoting Brown v.

Illinois, 422 U.S. 590, 599, 95 S. Ct. 2254, 45 L. Ed. 2d 416 (1975)). In determining whether

evidence is sufficiently attenuated from a Fourth Amendment violation, the following factors

should be considered: “(1) the provision of Miranda warnings; (2) the temporal proximity between

the unlawful arrest [or search] and the challenged statements; (3) intervening circumstances; and

(4) the purpose and flagrancy of the official misconduct.” Mendez, 885 F.3d at 909 (citing Brown,

422 U.S. at 603-04).

         In applying the Brown factors, the Government acknowledges that there is no indication

that Miranda warnings were given. In terms of temporal proximity, Coleman admitted to

possessing guns in his home immediately after being told about the search warrant. The next factor

to consider is the existence and importance of any intervening circumstances. “Intervening events

of significance include, for example, an appearance before a magistrate or consultation with an

attorney.” Hernandez, 670 F.3d at 622 (finding defendant’s doorstop admission cannot form basis

of probable cause to arrest where inculpatory statement occurred “without any intervening event

of significance”). The Government has not shown that there was a “break in the chain of events

sufficient to refute the inference” that Coleman’s admission was a product of a Fourth

Amendment violation. 8 Nor has the Government provided any case law in support of its position

that the “discovery of the odor of marijuana attenuated whatever taint may have existed.” Finally,

as for the “purpose and flagrancy of the official misconduct,” this Court has found that officers



8
 The Government implies that Coleman’s statement was voluntary. [38] at 12. However, the Supreme Court has
“firmly established that the fact that the confession may be ‘voluntary’ for purposes of the Fifth Amendment . . . is
not by itself sufficient to purge the taint of the illegal arrest.” Taylor v. Alabama, 457 U.S. 687, 690, 102 S. Ct. 2664,
73 L. Ed. 2d 314 (1982). See also United States v. Hill, 649 F.3d 258, 269 (4th Cir. 2011) (“[t]his Court and the Supreme
Court have consistently held that an analysis of the voluntariness of a statement is a separate inquiry from determining
whether the taint from a Fourth Amendment violation has dissipated.”).

                                                          -23-
     Case 2:20-cr-00023-TBM-MTP Document 41 Filed 05/18/21 Page 24 of 24




did not possess a valid search warrant as neither the good-faith exception applies nor was there

probable cause to search Coleman’s residence. The officer obtained and executed a warrant based

on his own “bare bones” affidavit. The Brown factors weigh in favor of exclusion.

       Coleman’s statement that he possessed guns at his residence was in direct response to

being informed that agents possessed a search warrant for his residence. Therefore, this statement

is excluded as fruit of the poisonous tree. See United States v. Maberry, 193 F. Supp. 3d 724, 733

(S.D. Miss. 2016) (suppressing defendant’s statements connected to illegal search because “[i]t

seems speculative to believe that [defendant] would have volunteered his ownership of contraband

in the vehicle had the search not been imminent”); United States v. Lester, 616 F. Supp. 2d 590,

592, n.2 (W.D. Va. 2009) (recognizing that the government did not contest that defendant’s

statement should be excluded as fruit of the poisonous tree if the search warrant was determined

invalid where the defendant admitted to possession of illegal substances after learning of the search

warrant).

                                       IV. CONCLUSION

       For the reasons stated above, Defendant’s Motion to Suppress Evidence [24] is

GRANTED in part and DENIED in part.

       SO ORDERED on this, the 18th day of May, 2021.



                                              _________________________________
                                              TAYLOR B. McNEEL
                                              UNITED STATES DISTRICT JUDGE




                                                -24-
